Title: To Thomas Jefferson from William DuVal, 4 June 1806
From: DuVal, William
To: Jefferson, Thomas


                        
                            Worthy Sir,
                            
                            Richmond June 4th. 1806
                        
                        Geo W. Sweeny who lived with Mr Wythe was committed to Goal on the 27th. of May last for forging Six Checks
                            on the Bank of Virginia on the 25th of May Mr Wythe was taken with a Cholora Morbus on the 26th & 27 all the Rest of
                            the Family were seized with the same violent disorder on the 27 We had no idea that Sweeny had poisoned the whole Family—On Sunday Morning June the first last Michael the Mulatto Boy Died—Yellow Arsenac was found in Sweeny’s Room & many
                            other strong Circumstances concured to in duce a beleive he had poisoned the whole Family—As a Magistrate I requested four
                            eminent Physicians to open the body of the Boy—They did so, from the Inflamation on the Stomach & Bowels they said that
                            it was the kind of Inflamation produced by Poison—Our Wathy Friend is still alive—he has suffered greatly. On
                            What sunday Evening, he told me he never suffered more in his Life—that in the Morning he attended to his Official Duties,
                            the Chancery Court being in Session, that he ate his Breakfast as usual, that about Nine O’Clock in the Morning he was
                            attacked in the most violent Manner. & had rose from his Bed, Forty
                            Times, to evacute the Feces—I had Doctrs. McClurg Currie & McCan to attend him—They pronounce his Death to be certain
                            in a day or two—They say that his Constitution was remarkably Strong for a person of his Age—Thus by the hands of a
                            Youth to whom he was kinder than a Father, is about to be taken from us the most virtuous and illustrious of our Citizens—one among the best of Men to whom even Death, cant terrify, or alarm.
                        I am Yr mo. Obt. Servt
                        
                            Wm. DuVal
                            
                        
                    